   Case: 4:19-mc-00772-FRB Doc. #: 2 Filed: 10/15/19 Page: 1 of 2 PageID #: 4
                                                                         FILED
                                                                                          OCT 15 2019
                                                                                        U.S. DISTRICT COURT
                         IN THE UNITED STATES DISTRICT COURT                          EASTERN DISTRICT OF MO .
                                                                                             ST.LOUIS
                        FOR THE EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

                                                   )   4·:19M C00772FRB
IN RE: SUBPOENA                                    )       Case No.
                                                   )
                                                   )       FILED UNDER SEAL

                                             ORDER

       The United States has submitted an application pursuant to Title 18, U.S.C. Section

2705(b), requesting that the Court issue an Order directing GitHub, Inc., hereinafter referred to as

"the electronic communication or remote computing service provider," not to notify any person,

including the subscribers or customers of the account(s), of the existence of a subpoena for a period

of one year from the date of this Order. The subpoena requests information related to the following

user account:

                5star.designstudio2018@gmail.com

       The United States intends to issue the Grand Jury subpoena for the identified account(s)

pursuant to Title 18, U.S.C. Section 2703. The subpoena requires the electronic communication

or remote computing service provider to disclose certain records and information within the

categories identified in Title 18, U.S.C. Section 2703(c)(2). The Court determines that there is

reason to believe that notification of the existence of the subpoena will seriously jeopardize the

investigation, including by giving the subjects an opportunity to: flee, destroy, and/or tamper with

evidence; change patterns of behavior; or notify confederates. See Title 18, U.S.C. Section

2705(b)(2), (3), (5).

        IT IS THEREFORE ORDERED, pursuant Title 18, U.S.C., Section 2705(b) that the

Application, subpoena, and this Order be sealed and that the Service Provider shall not disclose

the existence of the Application, subpoena and this Order for a period of one year from the date of
   Case: 4:19-mc-00772-FRB Doc. #: 2 Filed: 10/15/19 Page: 2 of 2 PageID #: 5




this Order, except that the Service Provider may disclose the subpoena to an attorney for the

Service Provider for the purpose of receiving legal advice.

       IT IS FURTHER ORDERED, pursuant to Title 18, U.S.C., Section 2705(b), that the

Application, subpoena, and this Order be sealed until further Order of the Court.

                       '~
SO ORDERED this       /S day of October, 2019.




                                             United States Magistrate Judge
